NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 2 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

1075 MARKET STREET OWNERS’                      No.    20-15517
ASSOCIATION,
                                                D.C. No. 3:19-cv-07313-SK
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

U.S. DEPARTMENT OF HEALTH &
HUMAN SERVICES, through the Secretary
of the United States Department of Health &
Human Services, Xavier Becerra; CITY
AND COUNTY OF SAN FRANCISCO;
EPISCOPAL COMMUNITY SERVICES
OF SAN FRANCISCO; MERCY
HOUSING CALIFORNIA,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                     Sallie Kim, Magistrate Judge, Presiding

                       Argued and Submitted May 13, 2021
                            San Francisco, California

Before: NGUYEN, COLLINS, and BUMATAY, Circuit Judges.
Partial Concurrence and Partial Dissent by Judge COLLINS




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Plaintiff 1075 Market Street Owners’ Association (the “Association”)

appeals from the district court’s judgment dismissing for lack of standing its claims

against defendants U.S. Department of Health and Human Services (“HHS”), City

and County of San Francisco (“City”), Episcopal Community Services of San

Francisco (“ECS”), and Mercy Housing California (“Mercy”). We have

jurisdiction under 28 U.S.C. § 1291. Reviewing de novo, see Am. Unites for Kids

v. Rousseau, 985 F.3d 1075, 1088 (9th Cir. 2021), we affirm in part on other

grounds, reverse in part, and remand.

      1.   The district court erred in concluding that the Association lacks

standing. “For a plaintiff to have standing to litigate a case or controversy in

federal court, Article III demands that [the plaintiff] have ‘(1) suffered an injury in

fact, (2) that is fairly traceable to the challenged conduct of the defendant, and (3)

that is likely to be redressed by a favorable judicial decision.’” Pierce v. Ducey,

965 F.3d 1085, 1089 (9th Cir. 2020) (per curiam) (quoting Spokeo, Inc. v. Robins,

136 S. Ct. 1540, 1547 (2016)). The injury “must be ‘concrete and particularized’

and ‘actual or imminent, not “conjectural” or “hypothetical.”’” Susan B. Anthony

List v. Driehaus, 573 U.S. 149, 158 (2014) (quoting Lujan v. Defs. of Wildlife, 504

U.S. 555, 560 (1992)).

      The Association alleges that the future medical clinic at 1064 Mission Street

(the “1064 Clinic”) will attract drug dealers and related crime. Locating the


                                           2
Clinic’s entrance on Stevenson Street as planned rather than on Mission, as the

Association seeks, will “exacerbate the ongoing criminal activity” on Stevenson,

which the City fails to control, whereas these problems “can be better managed” on

Mission, which “is better trafficked and policed.” The additional drug activity and

associated crime on Stevenson will increase the health and safety risks to the

Association’s owners, residents, and visitors, and already has negatively affected

the property value.

      The Association sufficiently alleges an injury in fact for standing purposes.

See Weyerhaeuser Co. v. U.S. Fish & Wildlife Serv., 139 S. Ct. 361, 368 n.1

(2018); see also Match-E-Be-Nash-She-Wish Band of Pottawatomi Indians v.

Patchak, 567 U.S. 209, 213 (2012). The alleged future injury was imminent, i.e.,

the certainty of its occurrence was “not too speculative for Article III purposes,”

Lujan, 504 U.S. at 564 n.2, because when the Association filed the complaint,

defendants had already considered and rejected moving the Clinic’s entrance to

Mission and construction was scheduled to start in a few months. Therefore, we

reverse the district court’s dismissal of the Association’s claims against the City,

ECS, and Mercy.




                                          3
      2.   A majority of the panel concludes that the case or controversy is now

moot as to HHS.1 See Patchak, 567 U.S. at 214 (observing that transfer of land

while lawsuit was pending “mooted [the plaintiff’s] request for an injunction to

prevent the acquisition”). HHS seeks an order enjoining HHS “from transferring

property to ECS, Mercy, and / or the City . . . for purposes of constructing the 1064

Mission Development” with the entrance to the 1064 Clinic on Stevenson. But the

Association does not dispute HHS’s representation that HHS has “quitclaimed the

property to the City,” and the Association acknowledges that construction of 1064

Mission is underway.

      Although the requested injunction would also order HHS to “requir[e] that

the entrance to the 1064 Clinic be placed on Mission,” the complaint contains no

allegations suggesting how HHS could do so other than by conditioning the

transfer. At argument, the Association’s counsel denied that the Association seeks



      1
         Judge Bumatay would hold that the case remains live as to HHS because of
HHS’s acknowledged reversionary interest in the property. In his view, such an
interest could be used by HHS to force the other defendants into compliance with
local nuisance law (even without reversion). But Judge Bumatay would still affirm
the dismissal of HHS as a party since the Association fails to state a claim against
the agency under federal common law. See Am. Elec. Power Co. v. Connecticut,
564 U.S. 410, 422 (2011) (“Absent a demonstrated need for a federal rule of
decision, [federal courts adopt] the readymade body of state law as the federal rule
of decision until Congress strikes a different accommodation.” (simplified));
Native Village of Kivalina v. ExxonMobil Corp., 696 F.3d 849, 855 (9th Cir. 2012)
(explaining that “federal common law can apply to transboundary . . . suits” that
are “founded on a theory of public nuisance” (emphasis added)).

                                         4
to compel HHS to use its reversionary interest in the property to unwind the

transfer, and counsel could not articulate an alternative legal basis for HHS to

compel design modifications to the building. Jurisdictional discovery is

inappropriate “on little more than a hunch that it might yield jurisdictionally

relevant facts.” Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th Cir. 2008).

Therefore, we affirm the district court’s dismissal of the Association’s claim

against HHS. See Crist v. Leippe, 138 F.3d 801, 805 (9th Cir. 1998) (affirming

jurisdictional dismissal on other grounds).

      3.   Because we affirm the dismissal of the sole claim giving rise to the

district court’s original jurisdiction, we remand the claims within the district

court’s supplemental jurisdiction and instruct the district court to consider

exercising its discretion to dismiss them. See 28 U.S.C. § 1367(c) (“The district

courts may decline to exercise supplemental jurisdiction . . . .” (emphasis added));

Acri v. Varian Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (en banc) (“[I]n

the usual case in which all federal-law claims are eliminated before trial, the

balance of factors . . . will point toward declining to exercise jurisdiction over the

remaining state-law claims.” (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S.

343, 350 n.7 (1988))); Webster v. Omnitrition Int’l, Inc., 79 F.3d 776, 790 (9th Cir.

1996) (declining to “examine the necessary factors in the first instance”).

      The parties shall bear their own costs.


                                           5
   AFFIRMED in part on other grounds, REVERSED in part, and

REMANDED.




                               6
                                                                               FILED
1075 Market Street Owners’ Ass’n v. U.S. Dep’t of Health & Human Servs., No.
20-15517                                                                 JUN 2 2021
                                                                            MOLLY C. DWYER, CLERK
COLLINS, Circuit Judge, concurring in part and dissenting in part:           U.S. COURT OF APPEALS



      I concur in Section 2 of the memorandum disposition, in which a majority of

the panel affirms, on mootness grounds, the dismissal of the claims against the

U.S. Department of Health and Human Services (“HHS”). 1 I also concur in

Section 1, in which the panel unanimously reverses the district court’s dismissal,

on Article III standing grounds, of the remaining claims against the non-federal

parties. But rather than remand for the district court to exercise its discretion

whether to retain supplemental jurisdiction over those state law claims, I would

instead remand with instructions to dismiss those claims without prejudice to

refiling them in state court.

      Given that we have affirmed the dismissal of HHS, the only basis for

retaining federal jurisdiction over the remaining state law claims is the

supplemental jurisdiction statute, 28 U.S.C. § 1367. See Mem. Dispo at 3–4. But

“in the usual case in which all federal-law claims are eliminated before trial, the

balance of factors to be considered under the pendent jurisdiction doctrine—

judicial economy, convenience, fairness, and comity—will point toward declining

to exercise jurisdiction over the remaining state-law claims.” Carnegie-Mellon

1
 In doing so, I express no view (and I understand Judge Nguyen likewise to
express no view) as to whether Judge Bumatay is correct in contending that the
complaint fails to state a claim against HHS under federal common law.
Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988); see also Acri v. Varian 14 Assocs.,

Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (en banc). The apparent premise of the

majority’s remand is that perhaps this is not the “usual case,” so that the ordinary

rule may not apply. But the only thing unusual about this case is how obvious it is

that it belongs in state court: with HHS out of the case, the resulting suit is a highly

localized land-use dispute among exclusively local parties over a specific parcel.

The majority nonetheless remands the case to find out, in effect, whether the

district court wants to abuse its discretion by trying to retain this suit. In my view,

the remand is pointless, because it is already apparent that it would be an abuse of

discretion not to decline supplemental jurisdiction under § 1367(c). Under these

circumstances, I would save the parties and the district court the delay and trouble

by instead remanding with explicit instructions to decline supplemental

jurisdiction.




                                           2